--------------------------------------------------------------------------------

Exhibit 10.21
 
BIGBAND NETWORKS, INC.
 
BONUS AGREEMENT
 


 
This Bonus Agreement (the “Agreement”) is made and entered into by and between
[NAME] (“Executive”) and BigBand Networks, Inc. (the “Company”), effective as of
[DATE], 2011 (the “Effective Date”).
 
RECITALS
 
1.            It is expected that the Company from time to time will consider
the possibility of an acquisition by another company or other change in
control.  The Board of Directors of the Company (the “Board”) recognizes that
such considerations can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities.  The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control (as
defined herein) of the Company.
 
2.            The Board believes that it is in the best interests of the Company
and its stockholders to provide Executive with an incentive to continue his
employment and to motivate Executive to maximize the value of the Company for
the benefit of its stockholders.
 
3.            The Board believes that it is imperative to provide Executive with
certain benefits upon a Change in Control.  These benefits will provide
Executive with enhanced financial security, incentive and encouragement to
remain with the Company.
 
4.            Certain capitalized terms used in the Agreement are defined in
Section 6 below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
 
1.            Term of Agreement.  This Agreement is effective as of the
Effective Date and will remain in effect through the twelve (12) month
anniversary of the Effective Date (the “Term”).  Notwithstanding the foregoing
provisions of this paragraph, if a Change in Control occurs when there are fewer
than six (6) months remaining during the Term, the term of this Agreement will
extend automatically through the date that is six (6) months following the
Closing (as defined herein).  If Executive is or may become entitled to benefits
pursuant to Section 3 during the term of this Agreement, the Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.

 
 

--------------------------------------------------------------------------------

 
 
2.            At-Will Employment.  The Company and Executive acknowledge that
Executive’s employment is and will continue to be at-will, as defined under
applicable law.
 
3.            Change in Control Bonus.
 
(a)           Upon the Closing and subject to Executive being employed by the
Company on the Closing, Executive will be eligible to receive a cash bonus
payment, less applicable withholdings, equal to (i) 100% of Executive’s annual
base salary as in effect immediately prior to the Change in Control, plus (ii)
100% of Executive’s target bonus as in effect for the year in which the Change
in Control occurs (together, the “Change in Control Bonus Payment”).
 
(i)            Subject to Executive’s continued employment with the Company on
such date, 50% of the Change in Control Bonus Payment will be earned on the
Closing and will be paid to Executive, less applicable withholdings, within
thirty (30) days of the Closing (the “Initial Bonus Payment”).
 
(ii)           Subject to Executive’s continued employment with the Company (or
any successor of the Company) through the six (6) month anniversary of the
Closing (the “Anniversary Date”), 50% of the Change in Control Bonus Payment
will be earned on the Anniversary Date and will be paid to Executive, less
applicable withholdings, within thirty (30) days of the Anniversary Date (the
“Subsequent Bonus Payment”).
 
(iii)          Notwithstanding the foregoing, if following the Closing but prior
to the Anniversary Date, Executive’s employment with the Company (or any
successor of the Company) is terminated for reasons other than for Cause or if
Executive terminates his Employment for Good Reason, then subject to the release
requirement contained in Section 4, Executive will be entitled to receive the
Subsequent Bonus Payment, less applicable withholdings, payable within thirty
(30) days following the date of Executive’s termination of employment.
 
(b)           The Change in Control Bonus Payment, if any, will be paid in
addition to (and not in lieu of) any severance or other benefits that Executive
may be entitled to receive, as described in the Employment Agreement between the
Company and Executive, dated [DATE], as amended on [DATE] (the “Employment
Agreement”).
 
4.            Conditions to Receipt.
 
(a)           Release of Claims Agreement.  The receipt of the Subsequent Bonus
Payment pursuant to Section 3(a)(iii) of this Agreement will be subject to
Executive signing and not revoking a release of claims in favor of the Company
in a form reasonably acceptable to the Company (the “Release”), and such Release
becoming effective and irrevocable within sixty (60) days of Executive’s
termination or such earlier date as required by the Release (such deadline, the
“Release Deadline”).  If the Release does not become effective and irrevocable
by the Release Deadline, Executive will forfeit any right to payment pursuant to
Section 3(a)(iii) of this Agreement.  No payments under Section 3(a)(iii) of
this Agreement will be paid or provided until the Release becomes effective and
irrevocable, and any such payments otherwise payable between the date of
Executive’s termination of employment and the date the Release becomes effective
and irrevocable will be paid on the date the Release becomes effective and
irrevocable.

 
-2-

--------------------------------------------------------------------------------

 

 
(b)           Confidential Information and Invention Assignment
Agreements.  Executive’s receipt of any payments or benefits under Section 3
will be subject to Executive continuing to comply with the terms of any
confidential information and invention assignment agreement executed by
Executive in favor of the Company and the provisions of this Agreement.
 
(c)           Section 409A.
 
(i)           Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits payable to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, is considered deferred compensation under Internal Revenue
Code Section 409A (together, the “Deferred Payments”) will be payable until
Executive has a “separation from service” within the meaning of Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended (the
“Code”).  Similarly, no severance payable to Executive, if any, pursuant to this
Agreement that otherwise would be exempt from Section 409A pursuant to Treasury
Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
 
(ii)           Any severance payments or benefits under this Agreement that
would be considered Deferred Payments will be paid on, or, in the case of
installments, will not commence until, the sixtieth (60th) day following
Executive’s separation from service, or, if later, such time as required by
subsection (iii) below.  Except as required by subsection (iii) below, any
installment payments that would have been made to Executive during the sixty
(60) day period immediately following Executive’s separation from service but
for the preceding sentence will be paid to Executive on the sixtieth (60th) day
following Executive’s separation from service and the remaining payments shall
be made as provided in this Agreement.
 
(iii)           Further, if Executive is a “specified employee” within the
meaning of Section 409A at the time of Executive’s separation from service
(other than due to death), any Deferred Payments that otherwise are payable
within the first six (6) months following Executive’s separation from service
will become payable on the date that is six (6) months and one (1) day following
the date of Executive’s separation from service.  All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Notwithstanding anything herein to the
contrary, in the event of Executive’s death following Executive’s separation
from service but prior to the six (6) month anniversary of Executive’s
separation from service (or any later delay date), then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

 
-3-

--------------------------------------------------------------------------------

 

 
(iv)          Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in Section
1.409A-1(b)(4) of the Treasury Regulations will not constitute Deferred Payments
for purposes of clause (i) above.  Any amount paid under this Agreement that
qualifies as a payment made as a result of an involuntary separation from
service pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that
does not exceed the Section 409A Limit (as defined below) will not constitute
Deferred Payments for purposes of subsection (i) above.
 
(v)           The foregoing provisions are intended to comply with, or be exempt
from, the requirements of Section 409A so that none of the severance payments
and benefits to be provided under the Agreement will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt.  Executive and the Company agree to work
together in good faith to consider amendments to the Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Executive under Section 409A.  In no event will the Company reimburse
Executive for any taxes that may be imposed on Executive as result of Section
409A.
 
5.            Limitation on Payments.  In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to Executive (i)
constitute “parachute payments” within the meaning of Section 280G of the Code
and (ii) but for this Section 5, would be subject to the excise tax imposed by
Section 4999 of the Code, then Executive’s benefits under Section 3 will be
either:
 
(a)           delivered in full, or
 
 
(b)
delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

 
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code.  If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G), (iii) cancellation of accelerated vesting of equity awards;
(iv) reduction of employee benefits.  In the event that acceleration of vesting
of equity award compensation is to be reduced, such acceleration of vesting will
be cancelled in the reverse order of the date of grant of Executive’s equity
awards.  In no event shall the Executive have any discretion with respect to the
ordering of payment reductions.
 
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 5 will be made in writing by the Company’s
independent public accountants immediately prior to the Change in Control (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 5, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section.  The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.

 
-4-

--------------------------------------------------------------------------------

 

 
6.            Definition of Terms.  For purposes of this Agreement, the
following terms referred to in this Agreement will have the following meanings:
 
(a)           “Cause” will have the same meaning as such term is defined in the
Employment Agreement.
 
(b)           “Change in Control” means the occurrence of any of the following:
 
(i)            A change in the ownership of the Company which occurs on the date
that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than 50% of the total voting power of the
stock of the Company; provided, however, that for purposes of this subsection
(i), the acquisition of additional stock by any one Person, who is considered to
own more than 50% of the total voting power of the stock of the Company will not
be considered a Change in Control; or
 
(ii)           A change in the effective control of the Company which occurs on
the date that a majority of members of the Board (each, a “Director”) is
replaced during any twelve (12) month period by Directors whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.  For purposes of this subsection (ii), if
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered a Change in Control; or
 
(iii)          A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 50% of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, 50% or more of the total value or voting power
of which is owned, directly or indirectly, by the Company, (3) a Person, that
owns, directly or indirectly, 50% or more of the total value or voting power of
all the outstanding stock of the Company, or (4) an entity, at least 50% of the
total value or voting power of which is owned, directly or indirectly, by a
Person described in this subsection (iii)(B)(3).  For purposes of this
subsection (iii), gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.

 
-5-

--------------------------------------------------------------------------------

 

 
For purposes of this definition of Change in Control, persons will be considered
to be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.
 
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
 
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
 
(c)           “Closing” means the date on which the closing of the first Change
in Control is effected, pursuant to the transaction agreements providing for
such event, following the Effective Date.
 
(d)           “Good Reason” will have the same meaning as such term is defined
in the Employment Agreement.
 
(e)           “Section 409A Limit” means the lesser of two (2) times: (i)
Executive’s annualized compensation based upon the annual rate of pay paid to
Executive during the Executive’s taxable year preceding the Executive’s taxable
year of Executive’s termination of employment as determined under, and with such
adjustments as are set forth in, Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
and any Internal Revenue Service guidance issued with respect thereto; or (ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
7.            Successors.
 
(a)           The Company’s Successors.  Any successor to the Company (whether
direct or indirect and whether by purchase, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets will assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession.  For all purposes under this Agreement, the term
“Company” will include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this Section
7(a) or which becomes bound by the terms of this Agreement by operation of law.

 
-6-

--------------------------------------------------------------------------------

 

 
(b)           Executive’s Successors.  The terms of this Agreement and all
rights of Executive hereunder will inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
 
8.            Notice.
 
(a)           General.  Notices and all other communications contemplated by
this Agreement will be in writing and will be deemed to have been duly given
when personally delivered or when mailed by U.S. registered or certified mail,
return receipt requested and postage prepaid.  In the case of Executive, mailed
notices will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the [Chief Executive Officer] of the Company/Chairman of the
Board].
 
(b)           Notice of Termination.  Any termination by the Company for Cause
or by Executive for Good Reason will be communicated by a notice of termination
to the other party hereto given in accordance with Section 8(a) of this
Agreement.  Such notice will indicate the specific termination provision in this
Agreement relied upon, will set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provision so
indicated, and will specify the termination date (which will be not more than
thirty (30) days after the giving of such notice).  The failure by Executive to
include in the notice any fact or circumstance which contributes to a showing of
Good Reason will not waive any right of Executive hereunder or preclude
Executive from asserting such fact or circumstance in enforcing Executive’s
rights hereunder.
 
9.            Miscellaneous Provisions.
 
(a)           No Duty to Mitigate.  Executive will not be required to mitigate
the amount of any payment contemplated by this Agreement, nor will any such
payment be reduced by any earnings that Executive may receive from any other
source.
 
(b)           Waiver.  No provision of this Agreement will be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Executive and by an authorized officer of the Company
(other than Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
will be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 
-7-

--------------------------------------------------------------------------------

 

 
(c)           Headings.  All captions and section headings used in this
Agreement are for convenient reference only and do not form a part of this
Agreement.
 
(d)           Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto and supersedes in their entirety all prior
representations, understandings, undertakings or agreements (whether oral or
written and whether expressed or implied) of the parties, with respect to the
subject matter hereof.  No waiver, alteration, or modification of any of the
provisions of this Agreement will be binding unless in writing and signed by
duly authorized representatives of the parties hereto and which specifically
mention this Agreement.
 
(e)           Choice of Law.  The validity, interpretation, construction, and
performance of this Agreement will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).  Any claims
or legal actions by one party against the other arising out of the relationship
between the parties contemplated herein (whether or not arising under this
Agreement) will be commenced or maintained in any state or federal court located
in San Mateo County, California, and Executive and the Company hereby submit to
the jurisdiction and venue of any such court.
 
(f)           Severability.  The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
 
(g)           Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
(h)           Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
o  O  o

 
-8-

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first set
forth above.
 


COMPANY
 
BIGBAND NETWORKS, INC.
         
By:
             
Title:
         
EXECUTIVE
 
By:
             
Title:
 

 
 
-9-

--------------------------------------------------------------------------------